HLD-006                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2484
                                       ___________

                            IN RE: JAMES H. CAMPBELL,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3-16-cv-00524)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    July 12, 2018

         Before: Chief Judge SMITH, CHAGARES, and BIBAS, Circuit Judges

                           (Opinion Filed: September 4, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       In July 2018, James H. Campbell filed this pro se mandamus petition requesting

that the District Court be compelled to rule on his 28 U.S.C. § 2241 petition. When

Campbell filed this mandamus petition, his § 2241 petition had been pending for over

two years. However, on August 21, 2018, the District Court entered an opinion and order



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
denying Campbell’s § 2241 petition. In light of the District Court’s action, this

mandamus petition no longer presents a live controversy. Therefore, we will dismiss it as

moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff’s personal

stake in the outcome of a suit or prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.”).




                                             2